


Exhibit 10.23

 

 

GFI GROUP INC.

 

2008 SENIOR EXECUTIVE ANNUAL BONUS PLAN

 

1.     Purpose

 

This annual incentive plan (the “Plan”) is applicable to those employees of GFI
Group Inc. (the “Company”) and its subsidiaries who are executive officers of
the Company (“Covered Employees”), including members of the Board of Directors
who are such employees.

 

The Plan is designed to reward, through additional cash or equity compensation,
Covered Employees for their significant efforts and contribution toward improved
profitability and growth of the Company.

 

2.     Eligibility

 

All Covered Employees shall be eligible to be selected to participate in this
Plan. The Committee shall select the Covered Employees who shall participate in
this Plan in any year (each, a “Participant”) no later than 90 days after the
commencement of the fiscal year of the Company (or such earlier or later date as
may be the applicable deadline for the establishment of performance goals
permitting the compensation payable to such Participant under this Plan with
respect to such year to qualify as “qualified performance-based compensation”
under Treasury Regulation section 1.162-27(e)) (as applicable, with respect to a
Participant, the “Determination Date”).

 

A Participant may be permitted to participate in any other annual incentive plan
established by the Company, but only to the extent such participation is
permitted by section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) (and, specifically, only to the extent such participation would not
cause compensation payable under the Plan to fail to qualify as qualified
performance-based compensation).

 

3.     Administration

 

The Plan shall be administered by the Compensation Committee of the Board of
Directors (the “Board”), or by another committee appointed by the Board (the
Compensation Committee of the Board or such other committee, the “Committee”).
The Committee shall be comprised exclusively of members of the Board who are
“outside directors” within the meaning of section 162(m)(4)(C) of the Code and
Treasury Regulation section 1.162-27(e)(3). The Committee shall have the
authority, subject to the provisions herein: (a) to select Participants; (b) to
establish and administer the performance goals and the award opportunities
applicable to each Participant

 

1

--------------------------------------------------------------------------------


 

and certify whether the goals have been attained; (c) to construe and interpret
the Plan and any agreement or instrument entered into under the Plan; (d) to
establish, amend, and waive rules and regulations for the Plan’s administration;
and (e) to make all other determinations which may be necessary or advisable for
the administration of the Plan. Any determination by the Committee pursuant to
the Plan shall be final, binding and conclusive on all employees and
Participants and anyone claiming under or through any of them.

 

4.     Establishment Of Performance Goals And Award Opportunities

 

No later than the applicable Determination Date, the Committee shall establish
in writing the method for computing the amount of compensation that will be
payable under the Plan to each Participant in the Plan with respect to such
year, the method for determining whether the performance goals established by
the Committee for the applicable period with respect to such Participant are
attained in whole or in part and, to the extent required by the Committee, if
the Participant’s employment by the Company or a subsidiary needs to continue
without interruption during the year through the date the Participant’s award is
paid pursuant to paragraph 7 (or such earlier or later date specified by the
Committee). Such method shall be stated in terms of an objective formula or
standard that precludes discretion, within the meaning of Treasury Regulation
section 1.162-27(e)(2)(iii)(A), to increase the amount of the award that would
otherwise be due upon attainment of the goals and may be different for each
Participant. Notwithstanding anything to the contrary contained herein, the
Committee may exercise negative discretion to reduce the amount of any bonus
otherwise payable hereunder.

 

No later than the applicable Determination Date with respect to a performance
period, the Committee shall establish in writing the performance goals for such
period, which shall be based on any of the following performance criteria,
either alone or in any combination, on either a consolidated or business unit or
divisional level, and which shall include or exclude discontinued operations,
acquisition expenses and restructuring expenses and/or other one-time or
extraordinary items of income, revenue or expense as the Committee may
determine: level of revenues, earnings per share, stock price, income before
cumulative effect of accounting changes, net income, return on assets, return on
equity, return on capital employed, total stockholder return, market valuation,
cash flow, completion of acquisitions, business expansion and product
diversification. The foregoing criteria shall have any reasonable definitions
that the Committee may specify, which may include or exclude any or all of the
following items: extraordinary, unusual or non-recurring items; effects of
accounting changes; effects of currency fluctuations; effects of financing
activities (e.g., effect on earnings per share of issuing convertible debt
securities); expenses for restructuring, productivity

 

2

--------------------------------------------------------------------------------


 

initiatives or new business initiatives; non-operating items; acquisition
expenses; and effects of divestitures. Any such performance criterion or
combination of such criteria may apply to the Participant’s award opportunity in
its entirety or to any designated portion or portions of the award opportunity,
as the Committee may specify.

 

The Committee may structure the method for computing the amount of compensation
that will be payable under the Plan with respect to all or any portion of a year
as a pool (the “Incentive Pool”) to be allocated among the Participants, whereby
the amount of the Incentive Pool is determined as a function of one or more of
the performance goals listed above. If this method is employed then no later
than the applicable Determination Date the Committee shall establish for each
Participant a maximum award, expressed as a percentage of the Incentive Pool for
the year (a “Maximum Percentage”), provided that the total of all such maximum
percentages shall not exceed 100%, and the Maximum Percentage for any one
Participant shall not exceed the lesser of 40% of the total Incentive Pool or
the maximum award specified in paragraph 5. Following the end of each year, the
Committee shall determine the final amount of any award with respect to each
Participant, which may range from zero to an amount not exceeding the amount
equal to the Maximum Percentage specified for such Participant; provided,
however, that the excess of (x) the amount of the Incentive Pool equal to the
Maximum Percentage over (y) the amount of the award actually payable to a
Participant with respect to the year shall not revert to the Incentive Pool or
otherwise be used to increase the amount of any other Participant’s award under
the Plan. The aggregate amount of all awards under the Plan with respect to any
year shall not exceed 100% of the Incentive Pool established for such year
pursuant to this section.

 

Notwithstanding anything to the contrary contained herein, an individual who
becomes a Covered Employee after the applicable Determination Date may be
selected as a Participant in the Plan. In such event, the Committee may
establish a performance period of less than one year for such Participant or
permit the Participant to participate in an existing bonus program, in each
case, to the extent permissible under Section 162(m) of the Code.

 

5.     Maximum Award

 

The maximum amount of compensation that may be paid under the Plan to any
Participant for any year is $7,000,000.

 

6.     Attainment Of Performance Goals Required

 

Awards shall be paid under this Plan for any year solely on account of the
attainment of the performance goals established by the Committee with respect to
such year. Awards may also be contingent upon the Participant

 

3

--------------------------------------------------------------------------------


 

remaining employed by the Company or a subsidiary of the Company during such
year and through the date the Participant’s award is paid pursuant to
paragraph 7 (or such earlier or later date specified by the Committee). In the
event of termination of employment by reason of death, disability or retirement
(each as determined by the Committee in its sole discretion) during the Plan
year or before a Participant’s award with respect to a year is paid pursuant to
paragraph 7, an award shall be payable under this Plan to the Participant or the
Participant’s estate for such year, which shall be paid at the same time as the
award the Participant would have received for such year had no termination of
employment occurred and which shall be equal to the amount of such award
multiplied by a fraction the numerator of which is the number of full or partial
calendar months elapsed in such year prior to termination of employment and the
denominator of which is the number twelve. For the sake of clarity, a pro rata
bonus will be payable hereunder only if the performance goals established by the
Committee have been achieved. Unless otherwise specified by the Committee, a
Participant whose employment terminates prior to the date the Participant’s
award with respect to a year is paid pursuant to paragraph 7 (or such earlier or
later date specified by the Committee) for any reason not excepted above shall
not be entitled to any award under the Plan for that year.

 

7.     Shareholder Approval And Committee Certification Contingencies: Payment
Of Awards

 

Payment of any awards under this Plan shall be contingent upon the affirmative
vote of the shareholders of at least a majority of the votes cast (including
abstentions) approving the Plan. Unless and until such shareholder approval is
obtained, no award shall be paid or payable pursuant to this Plan. Payment of
any award under this Plan shall also be contingent upon the Compensation
Committee’s certifying, in accordance with applicable treasury regulations under
Code section 162(m) in writing that the performance goals and any other material
terms applicable to such award were in fact satisfied. Unless and until the
Committee so certifies, such award shall not be paid or payable. Unless the
Committee provides otherwise, (a) earned awards shall be paid promptly following
such certification, and (b) such payment shall be made in cash or in awards
granted under the 2008 Equity Incentive Plan (subject to any payroll tax
withholding the Company may determine applies).

 

To the extent necessary for purposes of Code section 162(m), this Plan shall be
resubmitted to shareholders for their reapproval with respect to awards payable
for the taxable years of the Company commencing on and after the 5-year
anniversary of initial shareholder approval.

 

4

--------------------------------------------------------------------------------


 

8.     Amendment. Termination And Term Of Plan

 

The Board of Directors may amend, modify or terminate this Plan at any time. The
Plan will remain in effect until terminated by the Board.

 

9.     Interpretation And Construction

 

Any provision of this Plan to the contrary notwithstanding, (a) awards under
this Plan are intended to qualify as “qualified performance-based compensation”
under Treasury Regulation 1.162-27(e), (b) any provision of the Plan that would
prevent an award under the Plan from so qualifying shall be administered,
interpreted and construed to carry out such intention and any provision that
cannot be so administered, interpreted and construed shall to that extent be
disregarded, and (c) the Company intends for the Plan, as described herein and
as may be subsequently amended from time to time, to be interpreted and operated
in a manner such that no award under the Plan becomes subject to (i) the gross
income inclusion set forth within Code Section 409A(a)(1)(A) or (ii) the
interest and additional tax set forth within Code Section 409A(a)(1)(B)
(collectively, the “Section 409A Penalties”), but makes no guarantee that awards
hereunder will not become subject to Section 409A Penalties. In the event that
any award under the Plan becomes subject to Section 409A Penalties,
responsibility for payment of such penalties shall rest solely with the affected
Participant(s) and not with the Company. No provision of the Plan, nor the
selection of any eligible employee to participate in the Plan, shall constitute
an employment agreement or affect the duration of any Participant’s employment,
which shall remain “employment at will” unless an employment agreement between
the Company and the Participant provides otherwise. Both the Participant and the
Company shall remain free to terminate employment at any time to the same extent
as if the Plan had not been adopted.

 

10.   Governing Law

 

The terms of this Plan shall be governed by the laws of the State of New York,
without reference to the conflicts of laws principles thereof.

 

5

--------------------------------------------------------------------------------
